Exhibit - 10.15
Supplementary Agreement to Lease Agreement dated on 28th June 2004


This Supplementary Agreement (hereinafter referred to as "the Supplementary
Agreement") is entered into on March 15, 2006, in the city of Shanghai, by and
between Diodes Shanghai Company Limited (hereinafter referred to as "Party A")
with its registered office at No.1, Lane 18, SanZhuang Road Songjiang export
zone Shanghai, China and Shanghai Yuanhao Electronic Co., Ltd. (hereinafter
referred to as "Party B") with its registered office at No.1, Lane 18, SanZhuang
Road Songjiang Export Processing Zone, Shanghai, China.


Party A and Party B are collectively referred to as the Parties and each as a
Party.


WHEREAS,


1.
Party A and Party B entered into the Lease Agreement (hereinafter referred to as
“the Lease Agreement”) of the First Floor and Second Floor of the New Building
(located at No.1 Lane 18, SanZhuang Road Songjiang Export Processing Zone,
Shanghai, China that Party B representing ownership and having legal right for
leasing) and relevant facilities, including Distribution building, Power
Building, Lobby (hereinafter referred to as “the Original Lease Areas”)

2.
Now through amicable discussion, Party B agrees to lease out and Party A agrees
to lease in the Third Floor of the New Building and relevant facilities,
including Power Building, Forming Gas Station and Lobby (see attachment)
(hereinafter referred to as “the New Lease Areas”). The Parties enter into the
Supplementary Agreement as below:



1. Gross Area of the New Lease Areas


1.1 The gross area of the Third Floor of the New Building is 3,243.4 square
meters.
 
1.2 The gross area of the Power Building for the Third Floor is 480 square
meters. Party B shall locate an empty land lot outside the New Building and
appoint a construction operator with relevant qualification to build the Power
Building and shall deliver the said Power Building to Party A for Party A’s use
subsequent to the completion of such construction.
 
1.3 The gross area of the Forming Gas Station and safety zone around Forming Gas
Station is 350 square meters. Party B shall locate an empty land lot outside the
New Building and appoint a construction operator with relevant qualification to
build the underground foundation and the blast wall and shall deliver the
Forming Gas Station to Party A for Party A’s use subsequent to the completion of
such construction.
 
1.4 The gross area of the Lobby of the New Building is 128 square meters, and
Party A will share 20% of which is 25.6 square meters as a consequence of
leasing the new area.
 
The total gross area of the lease area is 4,099 square meters.


2. Lease Term


For the above New Lease Areas, the initial lease term is hereby from the date of
1 January 2006 to the date of 30 June 2009. The lease term shall be
automatically renewed for successive 5 year terms when the initial lease term
expires unless Party A gives termination notice not less than 30 days before the
expiration of any Lease Term. In its operating period, Party A has the priority
to the New Lease Areas defined in this Supplementary Agreement and Party B shall
not terminate this Supplementary Agreement without reasonable cause and Party
A's consent in writing.
 
In the period of renewal, the items relating to the rental stipulated in Section
3 of the Supplementary Agreement shall be adjusted upon consultation on the
basis of the market prices at that time.


3. Rental and Other Fees
Party A agrees to pay Party B Rental, Building Management Fee and Ground Lease
Fee as following:
 
3.1 Rental
 
The Parties agree that the monthly Rental of the above New Lease Areas shall be
as follows:
 
(1)
The gross area of the Third floor of the New Building is 3,243.4 square meters,
monthly rental is US$3.15 per square meter and the monthly rental shall be
US$10,216.71.

   

(2)
The gross area of the Power Building of the New Building for the Third Floor is
480 square meters, monthly rental is US$3.15 per square meter and the monthly
rental shall be US$1,512.

 

--------------------------------------------------------------------------------


 
(3)
The gross area of the Forming Gas Station and safety zone around Forming Gas
Station is 350 square meters, monthly rental is US$1.25 per square meter and the
monthly rental shall be US$437.50.

   

(4)
The gross area of the Lobby of the New Building is 128 square meters, and Party
A will share 20% of which is 25.6 square meters as a consequence of leasing the
new area, and the monthly rental shall be US$ 80.64.

 
The total rental for the lease area shall be US$12,246.85 .


3.2 Building Management Fee
 
Party A agrees to pay Party B the Building Management Fee based on5% of the
monthly rental (US$12,246.85) referred in above section 3.1 term. The monthly
Building Management Fee is US$612.34.
Party B shall provide Party A the management service as below:
 
(1)
the Guard service for the public area outside of the Original Lease Areas and
the New Lease Areas.

   

(2)
the maintenance and repairs of the buildings and facilities of the lease area.

   

(3)
the maintenance and repairs of the public facilities of the public factory area
and buildings.

   

(4)
the cleanliness and sanitation of the lease area and public area.

   

(5)
the landscaping of the lease area and public area, including the planting and
maintenance.

   

(6)
washing of building walls every month.

   

(7)
other building management service to be provided by Party B.



3.3 Ground Lease Fee
 
As the ground outside of the New Building is reduced to 6226.5 square meters due
to the construction of the Power Building and the Forming Gas Station as set
forth in the Sections 1.2 and 1.3 of this Supplementary Agreement, both Parties
agree to modify the Section 4.3 of the Lease Agreement regarding the Ground
Lease Fee upon the execution of this Supplementary Agreement into “Party A
agrees to pay Ground Lease Fee on the 60% of the gross area of 6226.5 square
meters as of 1 January 2006 (i.e. calculated at US$0.5 per square meter, Party A
shall pay monthly Ground Lease Fee of US$1,867.95, for Party A pays a monthly
Ground Lease Fee of US$ 1,347.3 under the Lease Agreement dated 28 June 2004, so
the incremental Ground Lease Fee is US$ 520.65).”


3.4 Subject to the above figures, Party A shall pay monthly US$13,379.84 to
Party B under this Supplementary Agreement.


3.5 Rental-free Period


3.5.1 In consideration of Party A’s decoration projects for the Third Floor of
the New Building, Party B hereby grants Party A and Party A is entitled to a
60-days rental-free period subsequent to Party B’s delivery of the Third Floor
of the New Building (i.e. from the date of 1 January 2006 to the date of 28
February 2006). During the above-said period, Party A shall not pay monthly
Rental or related Building Management Fee for the Third Floor of the New
Building to Party B. In case that Party B delays in delivery of the Third Floor
of the New Building to Party A, the above-said rental-free period shall be put
off accordingly
 
3.5.2 Considering that it takes Party B certain time to build the Power Building
for the Third Floor of the New Building and Party B shall inspect and accept the
work at its own expenses upon completion of construction before delivery to
Party A for inspection and acceptance. The two Parties agree that Party B should
deliver the Power Building to Party A for inspection and acceptance before 16
February 2006. Party A should complete those procedures and install equipments
before 26 February 2006 and pay monthly Rental or related Building Management
Fee for the Power Building to Party B commencing from 1 March 2006. In case that
Party B delays in delivery of the Power Building to Party A, the above-mentioned
period shall be put off accordingly.


3.5.3 Considering that it takes Party B certain time to build the Forming Gas
Station and Party B shall inspect and accept the work at its own expenses upon
completion of construction before delivery to Party A for inspection and
acceptance. The two Parties agree that Party B should deliver the Forming Gas
Station to Party A for inspection and acceptance before 23 February 2006. Party
A should complete those procedures and install equipments before 28 February
2006 and pay monthly Rental or related Building Management Fee for the Forming
Gas Station to Party B commencing from 1 March 2006. In case that Party B delays
in delivery of the Forming Gas Station to Party A, the above-mentioned period
shall be put off accordingly.



--------------------------------------------------------------------------------


4. Method of Payment


Party A shall pay the Rental in RMB (Yuan) according to the Median Rate of
Exchanges published by the Bank of China on the day of payment to the RMB
account as prescribed by Party B before the first day of every month.


5. Deposit


For the lease of the above lease area, Party A shall pay Party B a deposit
amounting to US$13,379.84 within 10 days of the effective date of the
Supplementary Agreement. Party A shall pay the Deposit in RMB (Yuan) according
to the Median Rate of Exchanges published by the Bank of China on the day of
payment to the RMB account as prescribed by Party B.


6. Guarantees


6.1 Party B hereby guarantees that if part of or all of the New Building
(including Original Lease Areas and New Lease Areas) are sold to any third party
in the Rent Term or the period of renewal, Party B shall notify Party A in
writing 12 months before such sales and Party A shall have the first right of
refusal for such sales subject to the same terms and conditions. If Party A has
received such notice from Party B and Party A does not exercise its first right
of refusal within 30 days upon receipt of the notice and has so replied to Party
B, Party B may sell part of or all of the New Building (including Original Lease
Areas and New Lease Areas) to the third party after 11 months of notification.
However, Party B shall guarantee that the third party will continue the
performance of the Lease Agreement and the Supplementary Agreement. In case that
the third party fails to perform the Lease Agreement and the Supplementary
Agreement, Party B shall compensate Party A for all of its losses and damages.
Compensation should include but not limited to relocation fees and operation
losses.


6.2 In case that Party B mortgages part of or all of the New Building (including
Original Lease Areas and New Lease Areas) to a third party, Party B shall notify
Party A 30 days in advance. Any loss suffered by Party A for such mortgage shall
be indemnified by Party B. Compensation should include but not limited to
relocation fees and operation losses.


6.3 Party B guarantees that before any part of the New Building beyond the
Original Lease Areas and the New Lease Areas is leased to any third party, Party
B shall notify Party A 30 days in advance and Party A shall have the first right
of refusal with respect to such lease subject to the same terms and conditions.
If Party A has received such notice and does not exercise its first right of
refusal within 30 days upon receipt of the notice and has so replied to Party B,
Party B should disclose related information about the third party and lease such
part of the New Building to the third party after getting Party A’s consent. If
Party A does not consent to such a lease, Party B may lease such part of the New
Building beyond the Original Lease Areas and New Lease Areas to the third party
after 12 months of notification. However, Party B shall guarantee that such
lease will not affect Party A’ s proper use of the Original Lease Areas and New
Lease Areas. Party B shall indemnify Party A for any damages or losses caused by
such lease. Compensation should include but not limited to relocation fees and
operation losses.


7. The Effective Date of the Supplementary Agreement


The Supplementary Agreement shall become effective after the legal
representatives or authorized representatives of both Parties affix their
signatures and company seals on the Supplementary Agreement. The Supplementary
Agreement forms an integral part of the Lease Agreement. If there is any
discrepancy between the Lease Agreement and the Supplementary Agreement, this
Supplementary Agreement shall prevail.




By: Party A
 
By: Party B
Address: No.1, Lane 18, SanZhuang Road Songjiang export zone Shanghai, China 
 
Address: No.1, Lane 18, SanZhuang Road Songjiang Export Processing Zone,
Shanghai, China.
Attn.: Joseph Liu
 
Attn.: Jian-Ya, Xing
/:/ Joseph Liu
 
/:/ Jian-Ya, Xing
Date: March 15, 2006
 
Date: March 15, 2006

 
 

--------------------------------------------------------------------------------

